DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/25/2022, 08/02/2022 and 09/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6-11, 16 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Meffert (US20160214715A1).
Regarding claim 1, Meffert teaches A system comprising: 5an unmanned aerial vehicle (UAV) (para [0015] A system according to the present invention comprises a UAV, such as a drone aircraft, and an external processor, such as a server or cloud apparatus); 
a trace gas sensor disposed on the UAV, wherein the gas sensor is configured to measure a gas point concentration ([0016] The sensor further comprises a detector for detecting and recording backscatter from the transmitted light and a software program for analyzing the backscatter to quantify the absorption of the light in the ambient environment and thus determine the presence and/or concentration of the particulate or gas); and 
a wind sensor, wherein the wind sensor is configured to determine a discrete wind vector corresponding to the gas point concentration measurement (para [0017] In an exemplary embodiment, the sensor further comprises a software application capable of measuring the velocity vectors (i.e., speed and direction) of the airborne particulates or gases based on the optical Doppler effect (para [0097] Doppler effect (e.g., positive frequency shift indicating that the target molecule is moving towards the UAV and negative frequency shift indicating that the target molecule is moving away))); 
10wherein the discrete wind vector and gas point concentration measurement are acquired substantially concurrently and co-locally (para [0019] Alternatively, the UAV may be instructed to move to a location downwind of the source of the airborne particulates or gases (e.g., a methane leak) to more accurately determine the concentration of the particulates or gases in the air and/or to determine the speed and direction of movement of these substances).
Regarding claim 2, Meffert teaches The system of claim 1 wherein the wind sensor is a wind LIDAR (para [0093] Light transmitter(s) 708 preferably emit laser beams at a specified frequency or wavelength to detect the presence, concentration of and/or velocity of certain molecules, particulates or gases in the environment around the UAV 700. In an exemplary embodiment, transmitter(s) 708 comprise a LIDAR (Light Detection and Ranging) system, wherein light beams are scattered and attenuated by molecules, aerosols (e.g., dust) and cloud (particle or ice) particles in the atmosphere.).
Regarding claim 4, Meffert teaches The system of claim 1, wherein the wind sensor is disposed on the UAV (para [0015] Alternatively or additionally, the sensors may be configured to detect certain weather conditions in the ambient environment, such as wind, precipitation (e.g., hail, rain, snow or sleet), potential or actual icing, water/moisture, storm or tornado conditions and the like.)
Regarding claim 6, Meffert teaches The system of claim 1, further comprising: a ground control system (GCS) in communication with the UAV, wherein the GCS is configured to transmit a wireless signal to guide the UAV through 25a flight plan for gas leak detection(para [0025] Alternatively, the UAV may wirelessly transmit the data to the external processor or cloud apparatus and receive GPS instructions either directly from the external processor or cloud apparatus or an operator connected thereto. For example, the UAV may be directed (i.e., automatically by itself or by an external source) to move to one or more different positions around the remote site based on either the weather data collected at the site (e.g., wind or moisture) or the data related to the specified airborne particulates or gases)
Regarding claim 7, Meffert teaches A method comprising: measuring, by at least one trace gas sensor disposed on an unmanned aerial vehicle (UAV), a plurality of gas point concentrations ([0016] The sensor further comprises a detector for detecting and recording backscatter from the transmitted light and a software program for analyzing the backscatter to quantify the absorption of the light in the ambient environment and thus determine the presence and/or concentration of the particulate or gas); 
30measuring, by at least one wind sensor, a plurality of discrete wind vectors, wherein each measured discrete wind vector corresponds to a measured gas point concentration (para [0017] In an exemplary embodiment, the sensor further comprises a software application capable of measuring the velocity vectors (i.e., speed and direction) of the airborne particulates or gases based on the optical Doppler effect (para [0097] Doppler effect (e.g., positive frequency shift indicating that the target molecule is moving towards the UAV and negative frequency shift indicating that the target molecule is moving away))); SEEK-1907 
20detecting, by a processor of the UAV in communication with the at least one trace gas sensor and the at least one wind sensor, an elevated trace gas concentration (para [0015] The UAV rapidly and cost-effectively moves to one or more remote sites and gathers critical data related to such particulates, gases or weather conditions and then transmits that information to the external processor so that the operator is immediately aware of any operational failures, leaks, potential disasters or adverse weather conditions at the site) Herein Examiner views the critical data related to gas as the concentration, wind vector as well the elevated trace gas concentration of the detected gas; and 	
sending, by the processor of the UAV, a signal to a ground control system 5(GCS) indicating the detected elevated trace gas concentration (para [0025] Alternatively, the UAV may wirelessly transmit the data to the external processor or cloud apparatus and receive GPS instructions either directly from the external processor or cloud apparatus or an operator connected thereto. For example, the UAV may be directed (i.e., automatically by itself or by an external source) to move to one or more different positions around the remote site based on either the weather data collected at the site (e.g., wind or moisture) or the data related to the specified airborne particulates or gases). 
Regarding claim 8, Meffert teaches The method of claim 7, wherein each of the measured gas point concentrations and corresponding discrete wind vectors are part of a flight plan flown by the UAV (para [0020] For example, a plurality of UAVs may transmit data on weather conditions at remote locations around a certain region that allows the central server or cloud to correlate this data and generate an overall weather picture of the region so as to redirect flight patterns of UAVs to avoid potential or actual adverse weather conditions. Alternatively, the data may be used to allow one or more UAVs to pinpoint the source of airborne particulates or gases (e.g., a methane leak) by continuously updating the central server with concentration and velocity vector information and then moving one or more UAVs in the direction of greatest concentration and/or opposite the direction of the velocity vectors until the UAV(s) locate the source).
Regarding claim 9, Meffert teaches The method of claim 8, wherein the flight plan flown by the UAV is downstream of an infrastructure site (para [0025] Alternatively, the UAV may be directed to move in the direction of higher concentration of the substance until the UAV identifies the specific location of a leak of the substance from a pipeline, storage facility or the like.).
Regarding claim 10, Meffert teaches The method of claim 7, further comprising: 15sending, by the GCS, a signal to the processor of the UAV to fly a flight plan to capture a cross section of a gas plume based on the detected elevated trace gas concentration (para [0022-23] [0022] In yet another aspect of the invention, UAV comprises one or more image capture devices configured to capture images of remote sites in multiple spectral bands. In preferred embodiments, the spectral bands include both visible and non-visible bands, such as near-infrared, red-edge, red, green, infrared and the like. [0023] After the potential presence of these materials has been detected, the UAV may move closer to the detected materials and transmit a pattern of light beams from the light transmitters to confirm the presence, quantity and/or concentration of such materials). Examiner views the use of image capturing in multiple spectral bands as capturing the section of a gas plume, furthermore the UAV is moved closer after the potential presence of the gas or hydrocarbons is detected measuring the concentration of the gas.
Regarding claim 11, Meffert teaches The method of claim 10, further comprising: 20determining, by the processor the UAV, a leak rate of the gas plume based on measured gas point concentration and discrete wind vectors over the flight plan (para [0020] In other embodiments, the UAV will automatically transmit the data associated with the airborne particulates or gases to the external processor and wait for commands or instructions from the external processor or other user-directed action. Alternatively, the data may be used to allow one or more UAVs to pinpoint the source of airborne particulates or gases (e.g., a methane leak) by continuously updating the central server with concentration and velocity vector information and then moving one or more UAVs in the direction of greatest concentration and/or opposite the direction of the velocity vectors until the UAV(s) locate the source).
Regarding claim 16, Meffert teaches A system comprising: 15a processor of the UAV having addressable memory (para [0015] A system according to the present invention comprises a UAV, such as a drone aircraft, and an external processor, such as a server or cloud apparatus. Examiner views the server or apparatus with addressable memory), wherein the processor is in communicate with at least one trace gas sensor and at least one wind sensor, and wherein the processor of the UAV is configured to:
 receive a measurement from the at least one trace gas sensor disposed on an unmanned aerial vehicle (UAV) of a plurality of gas point 20concentrations ([0016] The sensor further comprises a detector for detecting and recording backscatter from the transmitted light and a software program for analyzing the backscatter to quantify the absorption of the light in the ambient environment and thus determine the presence and/or concentration of the particulate or gas); 
receive a measurement from the at least one wind sensor of a plurality of discrete wind vectors, wherein each measured discrete wind vector corresponds to a measured gas point concentration (para [0017] In an exemplary embodiment, the sensor further comprises a software application capable of measuring the velocity vectors (i.e., speed and direction) of the airborne particulates or gases based on the optical Doppler effect (para [0097] Doppler effect (e.g., positive frequency shift indicating that the target molecule is moving towards the UAV and negative frequency shift indicating that the target molecule is moving away))); 
detect an elevated trace gas concentration based on the received 25measurement from the at least one trace gas sensor (para [0015] The UAV rapidly and cost-effectively moves to one or more remote sites and gathers critical data related to such particulates, gases or weather conditions and then transmits that information to the external processor so that the operator is immediately aware of any operational failures, leaks, potential disasters or adverse weather conditions at the site) Herein Examiner views the critical data related to gas as the concentration, wind vector as well the elevated trace gas concentration of the detected gas; and 
fly a flight plan to capture a cross section of a gas plume based on the detected elevated trace gas concentration (para [0022-23] [0022] In yet another aspect of the invention, UAV comprises one or more image capture devices configured to capture images of remote sites in multiple spectral bands. In preferred embodiments, the spectral bands include both visible and non-visible bands, such as near-infrared, red-edge, red, green, infrared and the like. [0023] After the potential presence of these materials has been detected, the UAV may move closer to the detected materials and transmit a pattern of light beams from the light transmitters to confirm the presence, quantity and/or concentration of such materials). Examiner views the use of image capturing in multiple spectral bands as capturing the section of a gas plume, furthermore the UAV is moved closer after the potential presence of the gas or hydrocarbons is detected measuring the concentration of the gas; 
wherein the discrete wind vector and gas point concentration measurement are acquired substantially concurrently and co-locally (para [0019] Alternatively, the UAV may be instructed to move to a location downwind of the source of the airborne particulates or gases (e.g., a methane leak) to more accurately determine the concentration of the particulates or gases in the air and/or to determine the speed and direction of movement of these substances).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meffert (US20160214715A1) in view of Ulmer (US10429546B1).
Regarding claim 3, Meffert teaches The system of claim 1 however Meffert does not teach wherein the wind sensor is an ultrasonic sensor.
Ulmer teaches wherein the wind sensor is an ultrasonic sensor (col 1. line 28, Ultrasonic wind sensing technology utilizes ultrasonic sound waves to measure wind velocity and wind direction).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have incorporated Ulmer (directed to ultrasonic wind sensing technology) into Meffert (directed to leak detection utilizing unmanned aerial vehicle (UAV)) for the purpose of obtaining better accuracy in wind speed and direction measurement as explained by Ulmer.

Regarding claim 5, Meffert teaches The system of claim 1, however Meffert does not explicitly teach wherein the wind sensor is disposed at a fixed location 20distal from the UAV.
 Ulmer teaches wherein the wind sensor is disposed at a fixed location 20distal from the UAV (column 3, line 47) FIG. 2 illustrates a top view of the arrangement of the wind sensor system 200. As illustrated, the wind sensor system 200 includes four individual ultrasonic wind sensors 201 A, B, C, D. Here, there are a plurality of ultrasonic wind sensors 201 A, B, C, D that are equally spaced apart from one another so that they essentially form a ring around the center 202).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have incorporated Ulmer (directed to ultrasonic wind sensing technology) into Meffert (directed to leak detection utilizing unmanned aerial vehicle (UAV)) for the purpose of obtaining better accuracy in wind speed and direction measurement as explained by Ulmer.
Allowable Subject Matter
Claims 12- 15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for indication of allowable subject matter:
Regarding claim 12, the prior arts of record, alone or in combination, do not fairly teach or suggest wherein determining the leak rate of the gas plume 25further comprises: determining a surface integral on the flux plane; and determining a flux rate by multiplying the determined surface integral by a freestream velocity, wherein the freestream velocity comprises a velocity with which the flux plane is moving through the plume including all the limitations of the base claims and any intervening claims.
The claims that depend on claim 12 are also objected to. Accordingly claims 13-15 are objected.
Regarding claim 17, the prior arts of record, alone or in combination, do not fairly teach or suggest wherein the processor is further configured to: SEEK-1907 22determine a leak rate of the gas plume based on measured gas point concentration and discrete wind vectors over the flight plan, wherein determining the leak rate of the gas plume further comprises: determining a surface integral on the flux plane; and determining a flux rate by 5multiplying the determined surface integral by a freestream velocity, wherein the freestream velocity comprises a velocity with which the flux plane is moving through the plume including all the limitations of the base claims and any intervening claims.
The claims that depend on claim 17 are also objected to. Accordingly claims 18-20 are objected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272 2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



        /S.T./       Examiner, Art Unit 2863    
                                                                                                                                                                                             
/NATALIE HULS/Primary Examiner, Art Unit 2863